West, J.,
dissenting. — I cannot concur in this opinion.
The settled rule is that “a motion in arrest of judgment reaches only such errors as appear upon the record and when addressed to the indictment or information is effective only when they wholly fail to charge any of-fence, or their allegations are so vague and uncertain as to embarrass the defendant in the preparation of his defence or expose him after acquittal or conviction to substantial danger of another prosecution for the same of-fence. Clifton v. State, decided at present term; Smith v. State, 75 Fla. 468, 78 South. Rep. 538; Smith v. State, 72 Fla. 449, 73 South. Rep. 354; Adams v. State, 72 Fla. 32, 72 South. Rep. 473; Barineau v. State, 71 Fla. 598, 72 South. Rep. 179; Mills v. State, 52 Fla. 74, 51 South. Rep. 278; Barber v. State, 52 Fla. 5, 42 South. Rep. 86.
Tested by this rule, and giving effect to the statutes quoted in the dissenting opinion of Mr. Justice Whitfield, the indictment in this case is, in my opinion, sufficient in its allegations to withstand the attack made upon it in the form of a motion in arrest of judgment.
In the case of Barber v. State, supra, after quoting the *358statutes above referred to and citing former decisions on the subject the court said: ' “An examination of these cited cases discloses that it is the policy of this court, as it evidently was of the Legislature, to uphold indictments and informations wherever there has been a substantial compliance with law. The alleged defect in the indictment in the instant case was not called to the at-' tention of the trial court by a motion to quash, when another indictment might have been found, but the defendant saw fit to wait until the last stage of the cause, when he filed his motion in arrest of judgment, the granting of which would have been ‘to unravel the whole proceedings.’ This was not favored at common law. 3 Blackstone’s Com. 394; 2 Ency. of Pl. & Pr. 796. This court has also expressed its disapproval of such a course. See Johnson v. State, supra, and authorities therein cited. Indeed, by reason of our statutes, which have been set forth in full above, we could not do otherwise.”
That the information in this case is defective is conceded. It, no doubt, would have been held so upon a motion to quash. But, as we have seen, a different rule applies where defects are called to the court’s attention after a trial of the case by a motion to arrest the judgment.